Citation Nr: 1317615	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  10-47 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, claimed as pes planus with heel disability. 

2.  Entitlement to service connection for a left ankle disability, to include as secondary to bilateral pes planus with heel disability. 


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1969 to February 1971. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's claims of entitlement to service connection for bilateral pes planus with heel disability and a left ankle disability.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this remand.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2012).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

With regard to the claim for a foot disability, the Veteran was afforded an examination in March 2010.  In noting a diagnosis of pes planus, the VA examiner indicated that it was less likely as not that pes planus, which was noted at service induction, was aggravated by service beyond normal progression.  The examiner cited to the lack of records showing that the Veteran sought medical treatment or evaluation for his disability in service or ever/to this day.  The examiner also found that there was no current heel disability, however, the x-ray report contemporaneous to the examination indicated there were bilateral plantar calcaneal spurs and Achilles tendon insertion site enthesophytes.  

The record also includes a July 2010 private treatment record in which the Veteran's private clinician, J. Lewandowski, D.P.M, noted complaints related to pes planus and heel pain.  The clinician indicated that pes planus was documented in service and had caused symptoms which have aggravated the disability.  He noted an assessment of bilateral plantar fasciitis and bilateral calcaneal spur. 

As the VA examiner found there was no existing heel condition and the x-ray report indicated the Veteran has bilateral plantar calcaneal spurs and Achilles tendon insertion site enthesophytes, the examination report is inadequate.  Accordingly, the Board finds that another examination to determine the nature and etiology of any current foot/heel disability is warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

As to the left ankle disability, the March 2010 VA examiner essentially indicated that the Veteran's current left ankle disability was not related to service or his bilateral pes planus; he found that it was less likely as not that the current left ankle disability was aggravated by service or pes planus.  The examiner stated that the Veteran sustained a left ankle injury years prior to service entry, he was never seen or treated for his disability during service, and he reported that he never sought medical evaluation for his disability.  In reaching his opinion, the examiner cited to the lack of medical evidence.  The Board finds that this examination is inadequate as the examiner failed to address whether it was clear and unmistakable that the Veteran had an ankle injury or disease that pre-existed service and was not aggravated by service.  

The Board also notes that bilateral plantar fasciitis and degenerative joint disease have also been diagnosed.  The United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).   In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  Accordingly, the issue has been recharacterized as reflected on the title page, which will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons. 

Additionally, it appears that the Veteran has continued to receive on-going treatment at the VA Medical Center.  Moreover, in the July 2010 record, Dr. Lewandowski referred to an X-ray and it was noted that the Veteran was instructed to return to the clinic as needed, and as such it is unclear whether there are outstanding treatment records.  Finally, the Veteran reported to the VA examiner that he was treated for a left ankle injury prior to service.  Because VA is on notice that there are records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(1), (2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain outstanding VA treatment records.  All efforts to obtain the additional evidence must be documented in the paper claims folder/electronic file.  If the search for such records has negative results, documentation to that effect should be included in the claims files/electronic file.  

2. With any necessary assistance from the Veteran, obtain all outstanding relevant private treatment records, to specifically include those from Dr. Lewandowski and those pertaining to treatment of a left ankle injury (and/or pes planus) prior to service.  All efforts to obtain these records must be documented in the claims files/electronic file.  

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence. 38 U.S.C.A. § 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2012). 

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his current bilateral foot and left ankle disabilities.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.

a.  Provide an opinion as to whether the Veteran's preexisting pes planus was at least as likely as not aggravated (i.e., permanently increased in severity) during active service.  A complete rationale for the opinion must be provided.

b.  If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  A complete rationale for the opinion must be provided.

c.  Regarding the left ankle disability, the Dr. Lewandowski noted in a July 2010 statement that the Veteran had a left ankle injury prior to service.  However, no ankle defects were noted at the time the Veteran was examined on entering service.  Please provide an opinion as to whether  it is clear and unmistakable (obvious, manifest, and undebatable) that a left ankle injury or disease pre-existed active service.  A complete rationale for the opinion must be provided.

d.  If the examiner finds that the Veteran clearly and unmistakably had a pre-existing injury or disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing injury or disease WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  A complete rationale for the opinion must be provided.

e.  If a response to either of the above two questions regarding the ankle is negative, please provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any current ankle disability began in or is related to active service.  A complete rationale for the opinion must be provided.

f.  Regarding disabilities of the feet other than pes planus, please provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that they began in or are related to active service.  It is noted that there are current diagnoses of bilateral plantar fasciitis, bilateral calcaneal spurs, and degenerative joint disease.  A complete rationale for the opinion must be provided.

g.  Regarding disabilities of the feet other than pes planus, is it at least as likely as not (a probability of 50 percent or greater) that they are due to or caused by pes planus.  A complete rationale for the opinion must be provided.

h.  Regarding disabilities of the feet other than pes planus, is it at least as likely as not (a probability of 50 percent or greater) that they are aggravated (i.e., worsened) beyond the natural progress by pes planus.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's feet disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to pes planus.  A complete rationale for the opinion must be provided.

i.  Regarding any disability of the left ankle, is it at least as likely as not (a probability of 50 percent or greater) that such are due to or caused by pes planus or other diagnosed disabilities of the feet.  A complete rationale for the opinion must be provided.

j.  Regarding disabilities of the left ankle, is it at least as likely as not (a probability of 50 percent or greater) that they are aggravated (i.e., worsened) beyond the natural progress by pes planus or other diagnosed disabilities of the feet.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left ankle disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to pes planus or other disabilities of the feet.  A complete rationale for the opinion must be provided.

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

4. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


